Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Receipt is acknowledged of Amendments and Remarks filed on 05/24/21. Claim 3 has been amended while no claims have been added or cancelled. Accordingly, claims 1-3 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,350,157. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claims 1-3 are drawn to a composition, kit for delivering a condensation aerosol and an apomorphine supply article. The reference claims are drawn to the same composition, kit and supply article with the difference being in the active agent. In the reference claims the active agent is loxapine. However the examined claims would have been obvious over the reference claims because one active agent can be substituted for another with a reasonable expectation of success in the composition, kit or supply article.  

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,440,034. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claims 1-3 are drawn a composition, kit for delivering a condensation aerosol and an apomorphine supply article. The reference claims are drawn to the same composition, kit and supply article with the difference being in the active agent. In the reference claims the active agent is loxapine. However the examined claims would have been obvious over the reference claims because one active agent can be substituted for another with a reasonable expectation of success in the composition, kit or supply article.  
Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 22 of U.S. Patent No. 9,211,382. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claims 1-3 are drawn to a composition, kit for delivering a condensation aerosol and an apomorphine supply article. 
 The reference claims 1, 8 and 22 are also drawn to a drug supply article wherein the drug may be loxapine and a composition wherein the degradation products are less than 2.5%.  The differences are that the active agent is different and that the examined claims do not specifically recite features such as the thickness of the film, or the heat source. However the examined claims encompass said features.  Accordingly, the examined claims would have been obvious over the reference claims. 

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 8,235,037. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claim 3 is drawn to an apomorphine supply article. 
 The reference claims 1, 8 and 22 are also drawn to a drug supply article wherein the drug may be loxapine, alprazolam, etc.  The differences are that the active agent is different and that the examined claims do not specifically recite features such as the thickness of the film, or the heat source. However the examined claims encompass said . 

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 20 and 27 of U.S. Patent No. 7,090,830. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claims 1-3 are drawn to a composition for delivery of an apomorphine, a kit for delivering a condensation aerosol, an apomorphine supply article. The reference claims are drawn to a composition for delivery of a drug comprising a condensation aerosol wherein the drug is a heat stable drug and a kit comprising a device and the composition. The difference is that the reference claims include a list of drugs including apomorphine, whereas the examined claims are drawn to apomorphine only. However, the list of drugs in the reference claims include apomorphine as such the reference claims encompass the examined claims. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,458,374. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claim 1 is drawn to a composition for delivery of apomorphine. The reference claim is drawn to an aerosol for delivery of a drug. The difference is that the examined claims include steps of making the said composition and the amount of degradation products. .  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,585,493. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claim 3 is drawn to an apomorphine supply article. The reference claim is drawn to an article for use in an aerosol device for delivery of a drug, including apomorphine comprising a condensation aerosol. The difference is that the reference claims specify the film thickness for each active agent claimed and the claim is not limited to apomorphine. However it encompasses the active agent of the examined claim, apomorphine.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 20 of U.S. Patent No. 7,645,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Here claims 1-3 are drawn to a composition for delivery of apomorphine comprising a condensation aerosol, a kit for delivering a condensation aerosol and a apomorphine supply article. The reference claims are drawn to a device for producing a condensation aerosol comprising a heat-conductive substrate and a drug composition, an assembly for use in a condensation aerosol device.  The difference is that the .

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 9,439,907, 7,601,337; 7,052,679; 7,078,020; 6,716,416; 7,458,374; 7,942,147; and 8,288,372. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. Analogous to the above rejections, the claims are an obvious variations of each other. 
In other words, the instant claims are a modification or variant of the reference claims. The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that: The public should….be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made. In re Zickendraht, 319 F.2d 225,323, 138 USPQ 22, 27 (CCPA 1963) (Rich, J., concurring). Double patenting results when the right to exclude granted by a first patent is unjustly extended by the grant of a later issued patent or patents. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).   

Response to Arguments
Applicant has made no argument regarding the rejections under obviousness type double patenting and have stated that Terminal Disclaimers will be filed. Accordingly, the rejections are maintained.  

Claims 1-3 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616